Bird, J.
This suit was instituted by plaintiff to recover moneys due on a certain contract which it claimed defendants were obligated to pay. The defense was interposed that plaintiff was a foreign corporation doing business in this State without having complied with the provisions of 2 Comp. Laws 1915, § 9063 et seq., and, therefore, was not qualified to maintain the action. It was conceded that plaintiff was a foreign corporation and that it had not been domesticated in this State. It is contended that the character of the business conducted by plaintiff in this State was such that it was unnecessary to comply with said provisions. Whether this contention ought to prevail is the question submitted to this court.
In another case, Republic Acceptance Corp. v. Bennett, ante, 249, recently decided by this court, the- ' same question was discussed and decided adversely to. plaintiff’s contention. This case must follow and be; ruled by the opinion of Mr. Justice Sharpe in that case.
The judgment is reversed, with costs of this court to defendants.
Fellows, C. J., and Wiest, McDonald, Clark, Sharpe, Moore, and Steere, JJ., concurred.